DETAILED ACTION
Claims 1, 3, 5-6, 8-9, 11, 13-14, 16-17, and 19-20 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Vezeris (Reg. No. 73257) on May 23, 2022.
The application has been amended as follows: 

1.	(currently amended) A method for providing a key comprising:
receiving, at a host, a remote procedure call (RPC) sent by a remote host in response to a request by an application executing on the remote host, wherein the RPC includes a process identifier (ID), of the requesting application, and a network identifier of the remote host, wherein the network identifier is a network address assigned by a network interface card of the remote host;
generating, by the host in response to the receiving of the RPC, a derived key from a region key, the network identifier of the remote host, and the process ID of the requesting application, the region key being associated with an application-specific memory region on the host; and
transmitting, by the host to the remote host, the derived key.

9.	(currently amended) A system for providing a key, the system comprising:
a host, including one or more processors; and 
one or more storage devices in communication with the one or more processors, wherein the one or more storage devices contain instructions configured to cause the one or more processors to: 
receive a remote procedure call (RPC) sent by a remote host in response to a request by an application executing on the remote host, wherein the RPC includes a process identifier (ID), of the requesting application, and a network identifier of the remote host, wherein the network identifier is a network address assigned by a network interface card of the remote host;
generate, in response to the receiving of the RPC, a derived key from a region key, the network identifier of the remote host, and the process ID of the requesting application, the region key being associated with an application-specific memory region on the host; and
transmit to the remote host, the derived key.

17.	(currently amended) A non-transitory computer-readable medium storing instructions, which, when executed by one or more processors, cause the one or more processors to:
receive a remote procedure call (RPC) sent by a remote host in response to a request by an application executing on the remote host, wherein the RPC includes a process identifier (ID), of the requesting application, and a network identifier of the remote host, wherein the network identifier is a network address assigned by a network interface card of the remote host;
generate, in response to the receiving of the RPC, a derived key from a region key, the network identifier of the remote host, and the process ID of the requesting application, the region key being associated with an application-specific memory region on the host; and
transmit to the remote host, the derived key.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims is the inclusion of the limitation, inter alia, “receiving, at a host, a remote procedure call (RPC) sent by a remote host in response to a request by an application executing on the remote host, wherein the RPC includes a process identifier (ID), of the requesting application, and a network identifier of the remote host, wherein the network identifier is a network address assigned by a network interface card of the remote host; generating, by the host in response to the receiving of the RPC, a derived key from a region key, the network identifier of the remote host, and the process ID of the requesting application, the region key being associated with an application-specific memory region on the host; and transmitting, by the host to the remote host, the derived key". 
The following is considered to be the closest prior art of record:
Swift (US 6377691) – teaches the use of a remote procedure call in general. An application on a client machine sends a call to a server machine to perform a function. The result of the function is then sent back to the client.
Cordella (US 2014/0006797) – teaches generating a key using a master key and a specific memory location.
Morshed (US 6721941) – teaches making a remote procedure call including a process identifier and a network address.
Ishibashi (US 2009/0259850) – teaches generating an application key by using a master key and an application identifier.
Wikipedia (NPL “Remote Procedure Call”) [provided in the last Office Action dated 12/24/2021] – teaches the use of remote procedure calls in general. Retrieved using the WayBack Machine dated January 12, 2020.
Akiyama (US 5805699) – teaches generating a key from a master key and a software identifier.
Ebihara (US 2003/0163719) – teaches generating a soft key by encrypting a master key with the software identifier.
Pilant (US 2008/0320302) – teaches transmitting RPC packets for authentication and generating a key to encrypt the RPC packets during transmission.
Gan (US 2018/0270210) – teaches a key derivation function that uses a network identifier and an application identifier.
Chen (US 10103879) – teaches generating a key using a network address and application identifier.
However, the concept of using a remote procedure call to generate a derived key as claimed cannot be found in the prior art of record.
None of the prior art of record, either taken by itself or in any combination, would have reasonably anticipated or made obvious the invention of the present application at or before the time it was effectively filed. The concepts and features, as claimed, are considered to be a non-obvious combination of limitations not taught in the prior art. Therefore, claims 1, 3, 5-6, 8-9, 11, 13-14, 16-17, and 19-20 are considered to be allowable.
According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary.”
The amendments submitted on March 24, 2022 have overcome the previous Claim Objections, 35 USC 112 Rejections, and the prior art rejections. Therefore, all of the previous rejections have been removed and the current claims are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B KING whose telephone number is (571)270-7310.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 5712728878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John B King/
Primary Examiner, Art Unit 2498